                      Case 19-10289-LSS       Doc 3321     Filed 04/06/21      Page 1 of 4



                             IN THE UNITED STATES BANKRUPTCY COURT
                                  FOR THE DISTRICT OF DELAWARE

------------------------------------------------------------ x
In re:                                                       : Chapter 11
                                                             :
IMERYS TALC AMERICA, INC., et al., 1                         : Case No. 19-10289 (LSS)
                                                             :
                    Debtors.                                 : (Jointly Administered)
                                                             :
------------------------------------------------------------ x

              NOTICE OF AMENDED 2 AGENDA OF MATTERS SCHEDULED FOR
                TELEPHONIC HEARING ON APRIL 7, 2021 AT 10:00 A.M. (ET)


                 This remote hearing will be conducted entirely over Zoom and requires all
                 participants to register in advance. Please register by April 7 at 8:30 a.m.
                       COURTCALL WILL NOT BE USED FOR THIS HEARING.
                          Please use the following link to register for this hearing

                            https://debuscourts.zoomgov.com/meeting/register/vJItc-
                                      6rqDMpGGIgx5bA7uKrizoTTFvE0a0

          After registering your appearance by Zoom, you will receive a confirmation email
                          containing information about joining the hearing.


   I.       MATTERS GOING FORWARD:

            1.         Letter to the Honorable Laurie Selber Silverstein [Docket No. 3267 – filed March
                       29, 2021]

                       Objection / Response Deadline:      April 6, 2021 at 12:00 p.m. (ET)

                       Objections / Responses Received:

                       A.     Letter to the Honorable Laurie Selber Silverstein Filed by Johnson &
                              Johnson, Johnson & Johnson Consumer Inc. [Docket No. 3318 – filed
                              April 6, 2021]


   1
            The Debtors in these cases, along with the last four digits of each Debtor’s federal tax
   identification number, are: Imerys Talc America, Inc. (6358), Imerys Talc Vermont, Inc. (9050), and
   Imerys Talc Canada Inc. (6748). The Debtors’ address is 100 Mansell Court East, Suite 300, Roswell,
   Georgia 30076.
   2
            Amended items appear in bold.

   RLF1 25062221v.1
                   Case 19-10289-LSS       Doc 3321       Filed 04/06/21    Page 2 of 4



                    Related Documents:

                    i.     Notice of Hearing Regarding Discovery Issues [Docket No. 3273 – filed
                           March 30, 2021]

                    ii.    Notice of Filing Exhibit Referred to in Letter [Docket No. 3297 – filed
                           April 2, 2021]

                    Status: The hearing on this matter is going forward.

         2.         Letter to the Honorable Laurie Selber Silverstein [Docket No. 3268 – filed March
                    29, 2021]

                    Objection / Response Deadline:        April 6, 2021 at 12:00 p.m. (ET)

                    Objections / Responses Received:

                    A.     Letter to the Honorable Laurie Selber Silverstein Filed by Johnson &
                           Johnson, Johnson & Johnson Consumer Inc. [Docket No. 3318 – filed
                           April 6, 2021]

                    Related Documents:

                    i.     Notice of Hearing Regarding Discovery Issues [Docket No. 3273 – filed
                           March 30, 2021]

                    Status: The hearing on this matter is going forward.

II.      INTERIM FEE APPLICATIONS:

         3.         Interim Fee Applications

                    Objection / Responses Received:       (See Exhibit A)

                    Related Documents:           (Also, see Exhibit A)

                    Status: The Debtors anticipate submitting a proposed form of omnibus order
                            under certification of counsel prior to the hearing, reflecting agreements
                            between certain professionals and the Fee Examiner regarding the interim
                            fee applications listed on Exhibit A attached hereto. Accordingly, a
                            hearing on this matter is only necessary to the extent the Court has
                            questions or concerns.

III.     ADDITIONAL MATTER SCHEDULED FOR HEARING:

         4.         Amended Letter to the Court Regarding Deficiencies in Johnson & Johnson
                    and Johnson & Johnson Consumer Inc.'s document production [Docket No.
                    3287 – filed March 31, 2021]

                                                      2
RLF1 25062221v.1
                   Case 19-10289-LSS      Doc 3321     Filed 04/06/21      Page 3 of 4



                    Objection / Response Deadline:     April 6, 2021 at 12:00 p.m. (ET)

                    Objections / Responses Received:

                    A.    Letter to The Honorable Laurie Selber Silverstein Filed by Motley
                          Rice LLC [Docket No. 3306 – filed April 5, 2021]

                    B.    Response to the March 31, 2021 letter from the Official Committee of
                          Tort Claimants Filed by Johnson & Johnson, Johnson & Johnson
                          Consumer Inc. [Docket No. 3315 – filed April 5, 2021]

                    C.    Letter to The Honorable Laurie Selber Silverstein Filed by The
                          Ferraro Law Firm, P.A. [Docket No. 3317 – filed April 6, 2021]

                    D.    Letter to The Honorable Laurie Selber Silverstein Filed by Meirowitz
                          & Wasserberg [Docket No. 3320 – filed April 6, 2021]

                    Related Documents:

                    i.    Notice of Hearing on Discovery Matters [Docket No. 3313 – filed April
                          6, 2021]

                    Status: The hearing on this matter is going forward.




                                                  3
RLF1 25062221v.1
                   Case 19-10289-LSS   Doc 3321       Filed 04/06/21   Page 4 of 4




Dated: April 6, 2021                   /s/ Amanda R. Steele
       Wilmington, Delaware
                                        RICHARDS, LAYTON & FINGER, P.A.

                                        Mark D. Collins (No. 2981)
                                        Michael J. Merchant (No. 3854)
                                        Amanda R. Steele (No. 5530)
                                        Brett M. Haywood (No. 6166)
                                        One Rodney Square
                                        920 North King Street
                                        Wilmington, DE 19801
                                        Telephone: (302) 651-7700
                                        Facsimile: (302) 651-7701
                                        E-mail: collins@rlf.com
                                                merchant@rlf.com
                                                steele@rlf.com
                                                haywood@rlf.com

                                        - and -

                                        LATHAM & WATKINS LLP

                                        Jeffrey E. Bjork (admitted pro hac vice)
                                        Kimberly A. Posin (admitted pro hac vice)
                                        Helena G. Tseregounis (admitted pro hac vice)
                                        355 South Grand Avenue, Suite 100
                                        Los Angeles, California 90071-1560
                                        Telephone: (213) 485-1234
                                        Facsimile: (213) 891-8763
                                        E-mail: jeff.bjork@lw.com
                                                 kim.posin@lw.com
                                                 helena.tseregounis@lw.com

                                        - and -

                                        Richard A. Levy (admitted pro hac vice)
                                        330 North Wabash Avenue, Suite 2800
                                        Chicago, Illinois 60611
                                        Telephone: (312) 876-7700
                                        Facsimile: (312) 993-9767
                                        E-mail: richard.levy@lw.com

                                        Counsel for Debtors and Debtors-in-Possession




                                                  4
RLF1 25062221v.1
